SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: o Preliminary Information Statement o Confidential, For Use of the Commission only x Definitive Information Statement (as permitted by Rule 14c-5(d)(2)) ADVENTURE ENERGY, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: 1 INFORMATION STATEMENT NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT TO ALL STOCKHOLDERS OF ADVENTURE ENERGY, INC. I am writing to inform you that the Board of Directors of Adventure Energy, Inc (the "Company"), and holders of a majority of the issued and outstanding shares of capital stock of the Company entitled to vote on the matter set forth herein, have approved the following corporate actions by written consent in lieu of a meeting pursuant the Florida Business Corporation Act and the Company’s Bylaws to: 1.Adoption ofthe Company’s 2009 Flexible Stock Plan (the “Plan”); 2.Amendment of the Company’s Articles of Incorporation to increase the Company’s authorized common stock to 200,000,000; 3.Amendment of the Company’s Articles of Incorporation to authorized, 3,000,000 shares of preferred stock to be designated as Series A Preferred Stock and 300,000 shares of preferred stock to be designated as Series B Preferred Stock with each series to have the designations, powers, preferences and relative and other special rights as set forth in the Amended and Restated Articles attached hereto in Appendix B; 4.Deletion of Article 5 and Article 6 in their entirety, as these Articles are not required in the Articles of Incorporation and are subject to change. Each of the above listed items 2, 3 and 4 shall be referred to herein as the “Amendments”. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF AN ANNUAL MEETING OR SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. This Information Statement, which describes the above corporate actions in more detail, is being furnished to stockholders of the Company for informational purposes only pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the rules and regulations prescribed there under. Pursuant to Rule 14c-2 under the Exchange Act, these corporate actions will not be effective until at least twenty (20) calendar days after the mailing of this Information Statement to the stockholders of the Company. The Company will file a Certificate of Amendment to its Articles of Incorporation with the Florida Secretary of State to effect the amendment to the Company’s Articles of Incorporation. November , 2009 By Order of the Board of Directors /s/ Wayne Anderson President 2 GENERAL INFORMATION This Information Statement is first being mailed on or about November, 2009, to the holders of record of the outstanding common stock, $.001 par value per share (the “Common Stock”) of Adventure Energy, Inc., a Florida corporation (the “Company”), as of the close of business on October 5, 2009 (the “Record Date”), pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
